Citation Nr: 0115750	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  96-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

1.  Evaluation of the service-connected residuals of the 
fracture of the left radius, status post open reduction and 
internal fixation, with decreased sensation at the incision 
site, rated as 10 percent disabling prior to February 17, 
2000.  

2.  Evaluation of the service-connected residuals of a 
fracture of the left radius, status post open reduction and 
internal fixation, with decreased sensation at the incision 
site, rated as 20 percent disabling on and after February 17, 
2000.  




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to December 
1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the RO which granted service connection and assigned 
noncompensable disability evaluations for residuals of an 
avulsion fracture of the distal phalanx of the left middle 
finger; residuals of a fracture of the left radius, status 
post open reduction and internal fixation, with decreased 
sensation at the incision site; and residuals of the donor 
site bone graft at the right ileac crest.  

The veteran filed a Notice of Disagreement (NOD) in December 
1995 and, in January 1996, the RO increased to 10 percent the 
disability evaluation for the service-connected residuals of 
the left radius fracture, status post open reduction and 
internal fixation, with decreased sensation at incision site.  

In December 1997, the Board denied entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of the left radius fracture, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court").  

In a December 1998 order, the Court granted a Joint Motion 
for Remand, vacating the Board's decision and remanding for 
additional proceedings.  

In July 1999, the Board remanded the claim for further 
development of the record.  

In an April 2000 RO decision, the rating for the service-
connected left radius condition was increased to 20 percent, 
effective on February 18, 2000.  

In addition to the issue outlined hereinabove, the RO has 
adjudicated and developed for appeal the issue of the 
veteran's entitlement to an effective date prior to February 
18, 2000, for the award of a 20 percent evaluation for his 
left arm disorder.  Separate adjudication and development of 
that matter, however, is not required under the facts of the 
present case.  This is so because the matter of the 
evaluations to be assigned for the left radius disorder was 
placed in appellate status by the December 1995 NOD 
expressing dissatisfaction with the initial rating assigned 
following the grant of service connection.  

Under these circumstances, the Board is already required to 
consider the entire period since the time that service 
connection was granted, and determine whether "separate 
ratings can be assigned for separate periods of time based on 
facts found."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Accordingly, because the matter of the veteran's entitlement 
to an earlier effective date for the 20 percent rating for 
the left arm condition is subsumed by the Board's 
consideration of "staged" ratings, and because no question 
of an earlier effective date for the award of service 
connection has been developed for the Board's review, the 
effective date question has not been considered as a separate 
issue on appeal.





FINDINGS OF FACT

1.  The service-connected left radius fracture residuals are 
manifested by limited pronation, but there is no evidence 
that the disability picture approximates that consistent with 
fixation of the hand in supination or hyperpronation.  

2.  The veteran's left radius fracture residuals are not 
shown to have been any worse after February 17, 2000, 
compared to the findings demonstrated period since service.  

3.  The veteran first demonstrated a likely functional loss 
of left wrist motion associated with pain, swelling and 
fatigability when examined by VA in February 2000.  

4.  The veteran first demonstrated a likely functional of 
left elbow flexion associated with pain, swelling and 
fatigability when examined by VA in February 2000.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected residuals of the fracture of the 
left radius, status post open reduction and internal 
fixation, with decreased sensation at the incision site, for 
the period prior to February 17, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a including Diagnostic Code  5213 (2000).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of the 
fracture of the left radius, status post open reduction and 
internal fixation, with decreased sensation at the incision 
site, for the period of the appeal, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a including Diagnostic Code  5213 (2000).  

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected residuals of the fracture of 
the left radius, status post open reduction and internal 
fixation, with decreased sensation at the incision site based 
on limitation of motion of the wrist have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a including Diagnostic Code 5215 (2000).  

4.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected residuals of the fracture of 
the left radius, status post open reduction and internal 
fixation, with decreased sensation at the incision site based 
on limitation of flexion of the elbow have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a including Diagnostic Code 5206 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's fractured left 
radius, status post open reduction and internal fixation, 
with decreased sensation at the incision site.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as discussed hereinelow.  


Factual background

A careful review of the service medical records shows that, 
in October 1992, the veteran fractured his left radius, 
reportedly by falling out of bed.  The fracture site was 
stabilized with an orthopedic plate and screws.  Reports of 
follow-up treatment dated in January 1993 indicate that the 
veteran had full range of motion of the left elbow at that 
time, with left forearm supination of 30 degrees and 
pronation of 25 degrees.  X-ray studies showed that the 
fracture was healing "satisfactorily."  

Follow-up treatment reports during service dated in February 
1993 state the veteran still complained of numbness at that 
time but that his strength had improved.  The range of motion 
and strength in the veteran's left wrist had improved, and 
increased sensation was noted by the examiner.  A June 1994 
treatment report shows complaints of pain and swelling upon 
weight-bearing exercises as well as decreased range of 
motion.  

A VA examination was conducted in February 1995.  In the 
report of that examination, it was noted that there was no 
atrophy of the left arm or forearm, and there was normal 
supination and pronation of the left hand.  There was some 
numbness around the scar on the veteran's left forearm, but 
his grip was found to be normal with no interference with the 
function of his fingers.  An x-ray study revealed complete 
bone union.  There were no significant arthritic changes in 
the elbow and wrist joints.

The veteran was examined by John W. Stetson, M.D., in October 
1995.  Dr. Stetson stated that the veteran did "have some 
residual disability with an incisional scar and some loss of 
supination but, other than that, he ha[d] good overall 
function and a good result from the significant injury in the 
military."  

Another VA examination was conducted in July 1996.  The 
examiner noted that there was hypesthesia in the region of 
the scar on the veteran's left forearm, but no loss of median 
or radial nerve function in the left hand.  A loss of the 
last 10 degrees of extension of the middle and ring fingers 
was reported, but supination and pronation of the left hand 
were found to be normal.

At a VA examination in January 1997, the scar on the flexor 
aspect of the veteran's left forearm was found to be well 
healed and nontender.  The veteran, however, reportedly had 
lost the last 20 degrees of supination of the left forearm, 
and his grip was found to be 10 percent below the normal 
range.  In a follow-up report, dated in March 1997, the 
examining physician stated that the two effects of the 
veteran's service-connected residuals of the fractured left 
radius were "left hand grip strength loss of 10 percent as 
compared to right hand" and "loss of the last 20 percent of 
supination of the left wrist."  

The VA examiner also noted that "[b]oth of these residual 
effects [could] be increased up to approximately a 40 percent 
loss of these functions during 'flare-ups.'"  Upon repeated 
use of the left arm, soreness was reported by the veteran; 
the examining physician noted no swelling was present either 
before or after the repetitious exercises.  

In February 2000, another VA examination was conducted.  The 
history of the veteran's injury was accurately reported.  It 
was noted that the veteran had finished college and was 
working for the post office.  His job involved mail 
processing and occasional lifting of 20 pound boxes.  He 
described his job as primarily involving repetitive motions 
with mail sorting and packaging.  He stated that, in the past 
year, he had had some difficulty performing his job and that 
his left wrist and elbow have been swollen every day after 
work.  He reported no numbness or tingling but complained of 
some paresthesias around the incision site.  

The examiner noted some mild atrophy of the left forearm 
muscles.  There was also some mild swelling of the left wrist 
and elbow.  The surgical scar was well healed with no signs 
of infection.  The motor examination revealed grip strength 
in both upper extremities as 5/5.  Wrist flexion and 
extension were 4-plus/5 on the left and 5/5 on the right.  
Biceps, triceps and deltoids were 5/5, bilaterally.  Distal 
sensation was intact to light touch and pinprick throughout 
both upper extremities.  There was mild paresthesias at the 
left forearm incision site.  There was no tenderness to 
palpation of the left wrist or elbow, although there was some 
mild swelling of both joints.  

The range of motion of the right wrist demonstrated 
supination to 90 degrees and pronation to 85 degrees.  
Supination of the left wrist was to 45 degrees, and pronation 
was to 60 degrees.  Elbow flexion was to 140 degrees, 
bilaterally, and extension was to 0 degrees, bilaterally.  
The examiner noted that there was evidence of pain of the 
joints.  It was also noted that there was weakened movement 
in the left wrist, but that there was no evidence of any 
incoordination.  It was also found that, although the veteran 
had no tendon, muscle or nerve injury, he would have 
fatigability associated with repetitive movement.  The 
examiner opined that it was more likely than not that the 
disability of the left arm represented a significant 
disability for someone in the veteran's line of work.  

In a September 1999 letter, I. Michael Vella, M.D., indicated 
that he had evaluated the veteran and that the veteran 
complained of pain and swelling.  Dr. Vella noted that the 
pain was over the left lateral epicondyle with resisted 
extension.  His muscles were symmetrical, and he was 
neurologically intact.  He had good pulses proximally and 
distally.  The impression was that of lateral epicondylitis.  


Analysis

Initially, the Board notes that the veteran's left arm is his 
minor extremity.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran is currently receiving compensation at a 20 
percent rate pursuant to 38 C.F.R. § 4.71a, including 
Diagnostic Code 5213.  That Diagnostic Code provides a 10 
percent rating for limitation of supination to 30 degrees or 
less.  Limitation of pronation of the forearm warrants a 20 
percent rating if motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  
Motion lost beyond the middle of the arc also warrants a 20 
percent evaluation.  A 30 percent evaluation is assigned if 
the hand is fixed in supination or hyperpronation.  Id.  

Since February 17, 2000, the veteran has been receiving 
compensation at the 20 percent level.  There is certainly no 
evidence suggesting that the veteran's left hand is fixed in 
supination or hyperpronation.  Indeed, even considering pain, 
weakness, limitation of motion and atrophy, the disability 
picture does not approach the symptomatology required for the 
assignment of a 30 percent evaluation.  Supination of the 
left wrist was reported to be 45 degrees, and pronation was 
to 60 degrees.  

The Board finds in this regard that the disability picture 
referable to the service-connected left radius fracture 
residuals since February 17, 2000, does not necessarily show 
a worsening of the veteran's condition.  Indeed, at the 
January 1997 VA examination, the examiner noted that, during 
flare-ups, the veteran could have up to a 40 percent loss of 
left arm function.  Thus, the Board finds that the 
preponderance of the evidence shows that a 20 percent 
evaluation pursuant to Diagnostic Code 5213 is warranted for 
the entire period of the appeal.  

The Board also finds that the provisions of 38 C.F.R. 
§ 4.71a, including Diagnostic Codes 5206 and 5215 are 
applicable.  Diagnostic Code 5206 provides a 10 percent 
evaluation where flexion of the forearm is limited to 100 
degrees.  A rating greater than 10 percent is available where 
flexion of the forearm is limited to 90 degrees (20 percent), 
to 70 degrees (also 20 percent), to 55 degrees (40 percent) 
or to 45 degrees (50 percent).  

Diagnostic Code 5215 provides a 10 percent evaluation where 
palmar flexion is limited in line with the forearm.  A 10 
percent evaluation is also provided where dorsiflexion is 
less than 15 degrees.  

The Board finds that the symptomatology for limitation of 
supination, pronation, flexion of the wrist and motion of the 
elbow are not all duplicative of or overlapping of each 
other, and symptomatology which is distinct and separate may 
be rated separately without violating the pyramiding 
provision of 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The only examination report which specifically discusses 
wrist flexion is the February 2000 VA examination report, 
which noted 4-plus/5 motion.  Although it appears that the 
veteran is able to dorsiflex beyond 15 degrees and palmar 
flex beyond "in line with the forearm," in light of the 
objective evidence of pain, swelling and fatigability, the 
Board finds that the evidence supports a separate 10 percent 
evaluation for limitation of motion of the wrist.  See DeLuca 
v Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In the absence of evidence of symptomatology approximating 
ankylosis, the preponderance of the evidence is against an 
evaluation greater than 10 percent for limitation of motion 
of the left wrist.  

Similarly, at worst, flexion of the elbow was to 140 degrees, 
bilaterally, and extension was to 0 degrees when the veteran 
was examined by VA in February 2000.  In light of the 
reported and observed swelling of the left elbow, as well as 
the pain and fatigability, noted in the examination, the 
Board finds that the evidence supports the assignment of a 
separate 10 percent evaluation for limitation of flexion of 
the left elbow pursuant to Diagnostic Code 5206.  See DeLuca 
v Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
That is, when considering the veteran's functional loss due 
to pain and fatigability, the disability picture more nearly 
approximates flexion limited to 100 degrees.  

However, in the absence of evidence of more severe 
disability, the preponderance of the evidence is against an 
evaluation greater than 10 percent for limitation of flexion 
of the left elbow.  

In sum, the Board finds that the preponderance of the 
evidence supports the assignment of a 20 percent rating, but 
not higher, for the service-connected left radius fracture 
residuals pursuant to Diagnostic Code 5213 for the period of 
the appeal and the current assignment of separate 10 percent 
ratings pursuant to Diagnostic Codes 5206 and 5215.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
As increased compensation benefits have been granted, the 
veteran to this extent is not prejudiced and no further 
assistance in developing the facts pertinent to his claim is 
required.  Further, the veteran has been provided notice of 
the evidence required in the case.  In this case, the Board 
finds that there is sufficient evidence of record to decide 
his claim properly.  



ORDER

A 20 percent rating for the service-connected residuals of a 
fracture of the left radius, status post open reduction and 
internal fixation, with decreased sensation at the incision 
site, prior to February 17, 2000, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.  

An increased rating higher than 20 percent for the service-
connected residuals of a fracture of the left radius, status 
post open reduction and internal fixation, with decreased 
sensation at the incision site, is denied.  

A separate 10 percent rating for the service-connected 
limitation of motion of the left wrist is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  

A separate 10 percent rating for the service-connected 
limitation of flexion of the left elbow is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

